NO. 12-20-00281-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 CHARLES KOREDE BYARS,                           §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                              §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Charles Korede Byars appeals his conviction for possession of a controlled substance. In
one issue, Appellant challenges the sufficiency of the evidence supporting the assessment of court
costs. We affirm the trial court’s judgment.


                                         BACKGROUND
       Appellant was charged by indictment with possession of a controlled substance. Pursuant
to a plea bargain agreement, Appellant pleaded guilty. The trial court found the evidence was
sufficient to find Appellant guilty, but the trial court deferred further proceedings and placed
Appellant on community supervision for three years. The State subsequently filed a motion to
adjudicate guilt, alleging that Appellant violated the terms and conditions of his community
supervision. Appellant pleaded “true” to the allegations in the State’s motion to adjudicate. The
trial court found that Appellant violated the terms and conditions of his community supervision,
adjudicated Appellant guilty, and sentenced him to four years of confinement. The trial court
signed an order to withdraw funds from Appellant’s inmate trust account to pay court costs in the
amount of $458.00. This appeal followed.
                                          COURT COSTS
       In his sole issue, Appellant argues that the trial court erred by withdrawing funds from his
inmate trust account based on costs assessed in the trial court’s judgment because those costs are
not supported by a statutorily required bill of costs. Since Appellant filed his brief, the appellate
record has been supplemented with a bill of costs. See Johnson v. State, 405 S.W.3d 350, 353
(Tex. App.—Tyler 2013, no pet.) (permitting supplementation of appellate record with bill of
costs). Accordingly, we review Appellant’s issue as a challenge to the sufficiency of the evidence
supporting court costs.
Standard of Review and Applicable Law
       A challenge to the sufficiency of the evidence supporting court costs is reviewable on direct
appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011).
We measure sufficiency by reviewing the record in the light most favorable to the award. Mayer
v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas v. State, 403 S.W.3d 377, 382
(Tex. App.—Houston [1st Dist.] 2013, no pet.). Requiring a convicted defendant to pay court
costs does not alter the range of punishment, is authorized by statute, and is generally not
conditioned on a defendant’s ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West
2018); Armstrong, 340 S.W.3d at 767; see also Johnson, 405 S.W.3d at 354-55.
Evidence Supporting Assessment of Costs
       The judgment of conviction reflects that the trial court assessed court costs of $408.00 and
restitution of $50.00. The judgment includes a document entitled “Order to Withdraw Funds,”
which states that Appellant incurred “[c]ourt costs, fees, fines, and restitution” in the amount of
$458.00. The certified bill of costs itemizes the court costs imposed, the remaining balance of
which totals $408.00. We have reviewed the items in the bill of costs, and all listed costs and fees
are authorized by statute. See, e.g., Ireland v. State, No. 03-14-00616-CR, 2015 WL 4914982, at
*3 n.3 (Tex. App.—Austin Aug. 12, 2015, no pet.) (mem. op., not designated for publication)
(identifying statutory sources for assessment of fees in bill of costs). Therefore, we conclude that
the costs imposed in the trial court’s judgment are supported by sufficient evidence. Appellant’s
sole issue is overruled.


                                           DISPOSITION
       Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                 2
                                                                BRIAN HOYLE
                                                                   Justice


Opinion delivered October 20, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 20, 2021


                                         NO. 12-20-00281-CR


                                   CHARLES KOREDE BYARS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0343-19)

                    THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below for
observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.